—In a negligence action to re*603cover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Lockman, J.), dated June 16, 1994, which denied her motion to vacate an order of the same court, dated February 16, 1994, entered upon her default, dismissing the complaint for failure to comply with court-ordered disclosure.
Ordered that the order is affirmed, with costs.
The plaintiff failed to demonstrate a reasonable excuse for her default in failing to oppose the defendant’s motion to dismiss the complaint (see, Vanderhoff v Boutsikos, 209 AD2d 611). Mangano, P. J., Miller, Santucci and Hart, JJ., concur.